Exhibit 10.16
Execution Version

     
JPMorgan Chase Bank, N.A.
  Line of Credit Commercial Promissory Note     
 
   
  $25,000,000
  Norfolk, Virginia                    
 
  September 3, 2008                    

Master Note
FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to JPMORGAN CHASE BANK, N.A. (“Bank”), or order, the sum of Twenty-Five
Million Dollars ($25,000,000), or so much thereof as shall have been disbursed
from time to time and remains unpaid, together with interest at the rate and
payable in the manner hereinafter stated. Subject to compliance with the Loan
Agreement (defined below), Borrower may borrow, repay and reborrow from time to
time under this Note. Principal and interest shall be payable at any banking
office of Bank in the city or town indicated above, or such other place as the
holder of this Note may designate.
Article I. Interest Rate.
Section 1.1. Rate of Accrual. Interest will accrue on the unpaid principal
balance at the rate(s) set forth in Section 1.2.1. until maturity of this Note,
whether such maturity occurs by acceleration or on the Revolver Maturity Date or
the Non-Revolving Maturity Date, as applicable; and, at Bank’s option, interest
at the foregoing rate(s) will accrue on any unpaid interest before such
maturity. Interest will accrue on any unpaid balance owing under this Note,
whether principal, interest, fees, premiums, charges or costs and expenses,
after maturity at the rate set forth in Section 1.2.2. All accrual rates of
interest under this Note will be contract rates of interest, whether a
pre-default rate or a default rate, and references to contract rates in any loan
documents executed and delivered by Borrower or others to Bank in connection
with this Note shall be to such contract rates.
Section 1.2. Interest Rates.
     1.2.1. Pre-Default Rate. Subject to the provisions of Section 1.2.2. below,
interest payable on this Note per annum will accrue at a variable rate per annum
equal to the LIBOR Market Index Rate plus 1.40%. “LIBOR Market Index Rate”, for
any day, is the rate for 1 month U.S. dollar deposits as reported on Telerate
Successor Page 3750 as of 11:00 a.m., London time, on such day, or if such day
is not a London business day, then the immediately preceding London business day
(or if not so reported, then as determined by Bank from another recognized
source or interbank quotation). The rate may be adjusted from time to time in
Bank’s sole discretion for then applicable reserve requirements, deposit
insurance assessment rates and other regulatory costs. Bank’s determination of
such interest rate shall be conclusive, absent manifest error.
     1.2.2 Default Rate. Upon the nonpayment of any payment of interest
described herein, Bank, at its option and without accelerating this Note, may
accrue interest on such unpaid interest at a rate per annum (“Default Rate”)
equal to the lesser of the maximum contract rate of interest that may be charged
to and collected from Borrower on the loan evidenced by this Note under
applicable law or five percent (5.0%) plus the pre-default interest rate
otherwise applicable hereunder, as set forth in Section 1.2.1. After maturity of
this Note, whether by acceleration or otherwise, interest will accrue on the
unpaid principal of this Note, any accrued but unpaid interest and all fees,
premiums, charges and costs and expenses owing hereunder at the Default Rate
until this Note is paid in full, whether this Note is paid in full pre-judgement
or post-judgement.
     1.2.3. Variable Rate; Calculation of Interest.
          1.2.3.1 Variable Rate. This is a variable rate note in whole or in
part. Any change n the variable rate of interest payable under this Note will
equal the change in the variable rate index to which such rate is tied, but the
rate at which interest accrues under this Note shall never exceed the maximum
contract rate which may be

 



--------------------------------------------------------------------------------



 



charged to and collected from Borrower on the loan evidenced by this Note under
applicable law. Bank shall have no obligation to notify Borrower of adjustments
in the rate of interest payable under this Note. Adjustments to the variable
rate of interest will be effective on the day of any change in the variable rate
index, with the rate being adjusted to reflect the most recent change in the
variable rate index.
          1.2.3.2 Calculation of Interest. All interest payable under this Note
shall be calculated monthly and will accrue daily on the basis of the actual
number of days elapsed and a year of three hundred sixty (360) days. In
computing the number of days during which interest accrues, the day on which
funds are initially advanced shall be included regardless of the time of day
such advance is made, and the day on which funds are repaid shall be included
unless repayment is credited prior to close of business. Payments in federal
funds, immediately available in the place designated for payment, received by
Bank prior to 2:00 p.m. local time at said place of payment, shall be credited
as if received prior to close of business on the day the funds are immediately
available; while other payments, at the option of Bank, may not be credited
until such payments are immediately available to Bank, in federal funds, in the
place designated for payment, prior to 2:00 p.m. local time at said place of
payment on a day on which Bank is open for business (a “Business Day”).
Article II. Payment Terms.
Section 2.1. Interest Payment Terms. Payments under this Note include an
interest component and a principal component. The principal component is set
forth in Section 2.2 below. The interest component shall be paid as follows:
interest shall be payable monthly, in arrears, beginning October 1, 2008 and
continuing on the same calendar day of each consecutive month thereafter until
the Revolver Maturity Date with respect to amounts advanced under the Revolving
Facility, when all accrued but unpaid interest is due and payable in full.
Section 2.2. Principal Payment Terms; Revolver Maturity Date. As stated in
Section 2.1 above, payments under this Note include an interest component and a
principal component. The interest component is set forth in Section 2.1 above.
The principal component shall be paid as follows: if not sooner paid, then
principal outstanding under the Revolving Facility shall be payable in one
single payment on the Revolver Maturity Date, as the same may be extended from
time to time in accordance with the terms of the Loan Agreement.
Section 2.3. Prepayment. This Note may be prepaid in whole, or in part at any
time without any prepayment premium.
Section 2.4. Application of Payments. All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, in the inverse order of the payment dates therefor, unless
Bank determines in its sole discretion to apply payments in a different order or
applicable law requires a different application of payments. The partial
prepayment of this Note, if permitted, shall not result in a payment holiday or
any other deferral of any regularly scheduled payments under this Note, all of
which shall be made as and when the same are scheduled to be paid.
Article III. Loan Agreement and Security.
Section 3.1. Loan Agreement. Borrower and Bank have entered into a Fourth
Amended and Restated Loan and Security Agreement of even date herewith (as in
effect from time to time, “Loan Agreement”). Capitalized terms used in this Note
and not otherwise defined herein have the meanings set forth in the Loan
Agreement. This Note is one of the promissory notes originated to evidence
Credit Extensions under the Revolving Facility and the Non- Revolving Sublimit
in the Loan Agreement. Borrower shall perform and abide by, as and when so
required, each and all of the covenants, terms and conditions imposed upon or
applicable to Borrower in the Loan Agreement and all security documents and
other agreements referenced in the Loan Agreement.
Section 3.2. Security Documents. This Note is secured by (1) the Loan Agreement,
(2) the security documents and other supporting obligations identified in the
Loan Agreement, (3) the security documents and other supporting obligations
which reference that they secure this Note or the Loan Agreement, (4) any
security documents and other

2



--------------------------------------------------------------------------------



 



supporting obligations which reference that they secure all indebtedness or
other obligations owing from time to time by Borrower to Bank, and (5) any
security documents and other supporting obligations which reference that they
secure all indebtedness from time to time owing from Borrower to Bank other than
consumer credit as defined under the Federal Reserve Board’s Regulation Z
(Truth-in-Lending) (12 CFR 226 et seq.) (“security documents”).
Article IV. Default and Acceleration.
Section 4.1. Late Charges and Expenses. Borrower agrees to pay, upon demand by
Bank, or if demand is not sooner made, on maturity of this Note, whether such
maturity occurs by acceleration or on the Maturity Date, for each payment past
due for fifteen (15) or more calendar days, a late charge in an amount equal to
the lesser of (1) four percent (4%) of the amount of the payment past due or
(2) the maximum percentage of the payment past due permitted by applicable law,
or the maximum amount if not expressed as a percentage. If this Note is not paid
in full whenever it becomes due and payable, Borrower agrees to pay all costs
and expenses of collection, including reasonable attorneys’ fees.
Section 4.2 Default. Any one or more of the following shall constitute an event
of default (“Event of Default”) under this Note: any event of default under the
Loan Agreement.
Section 4.3 Acceleration. Upon the occurrence of an Event of Default, or the
occurrence of an event which, with the giving of notice or a lapse of time, or
both, would become an Event of Default under this Note, (1) the entire unpaid
principal balance of this Note, together with all other amounts owing and all
other amounts to be owing under this Note, shall, at the option of Bank, become
immediately due and payable, without notice or demand, and (2) the Bank may,
both before and after acceleration, exercise any of and all of its other rights
and remedies under this Note and the other loan documents, as well as any
additional rights and remedies it may have at law and it may have in equity, to
recover full payment of the balance (principal, interest, fees, premiums,
charges and costs and expenses) owing under this Note. The failure by Bank to
exercise any of its options shall not constitute a waiver of the right to
exercise same in the event of any subsequent default.
Article V. Miscellaneous.
Section 5.1. Use and Application of Terms. To the end of achieving the full
realization by Bank of its rights and remedies under this Note, including
payment in full of the loan evidenced hereby, in using and applying the various
terms, provisions and conditions in this Note, the following shall apply:
(1) words in the masculine gender mean and include correlative words of the
feminine and neuter genders and words importing the singular numbered meaning
include the plural number, and vice versa; (2) words importing persons include
firms, companies, associations, general partnerships, limited partnerships,
limited liability partnerships, limited liability limited partnerships, limited
liability companies, trusts, business trusts, corporations and legal entities,
including public and quasi-public bodies, as well as individuals; (3) the term
“Note” refers to this Commercial Promissory Note, the term “loan document”
refers to this Note, the Loan Agreement and any security documents and other
documents and agreements executed and delivered to Bank or others on Bank’s
behalf in connection with this Note, and the term “Borrower” refers to all
signatories of this Note collectively and severally, as the context of this Note
requires, and all signatories of this Note shall be and the same are jointly and
severally liable hereunder; (4) as the context requires, the word “and” may have
a joint meaning or a several meaning and the word “or” may have an inclusive
meaning or an exclusive meaning; (5) the term “subsidiary” means any registered
organization or other organization (i) the majority (by number of votes) of the
outstanding voting interests of which is at the time owned or controlled by
Borrower, or by one or more subsidiaries of Borrower, or Borrower and one or
more subsidiaries of Borrower, or (ii) otherwise controlled by or within the
control of Borrower or any subsidiary; (6) the other loan documents shall be
applied and construed in harmony with each other to the end that Bank is ensured
repayment of the loan evidenced by this Note in accordance with the terms of
this Note and such other loan documents, and this Note and the other loan
documents shall not be applied, interpreted and construed more strictly against
a person because that person or that person’s attorney drafted this Note or any
of the other loan documents; (7) Bank does not intend to and shall not reserve,
charge or collect interest, fees or charges hereunder in excess of the maximum
rates or amounts permitted by applicable law and if any interest, fees or
charges are reserved, charged or collected in excess of the maximum rates or
amounts, it shall be construed as a mutual mistake, appropriate adjustments
shall be made by Bank and to the extent paid, the excess shall be returned to
the person making such a payment; and (8) wherever possible each provision of
this Note shall

3



--------------------------------------------------------------------------------



 



be interpreted and applied in such manner as to be effective and valid under
applicable law, but if any provision of this Note shall be prohibited or invalid
under such law, or the application thereof shall be prohibited or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Note, or the application thereof shall be in a
manner and to an extent permissible under applicable law.
Section 5.2. Documentary and Intangibles Taxes. To the extent not prohibited by
law and notwithstanding who is liable for payment of the taxes and fees,
Borrower shall pay, on Bank’s demand, all intangible personal property taxes,
documentary stamp taxes, excise taxes and other similar taxes assessed, charged
or required to be paid in connection with the loan evidenced by this Note, or
any extension, renewal or modification of such loan, or assessed, charged or
required to be paid in connection with any of the loan documents.
Section 5.3. Maintenance of Records by Bank. Bank is authorized to maintain,
store and otherwise retain the loan documents in their original, inscribed
tangible forms or records thereof in an electronic medium or other non- tangible
medium which permits such records to be retrieved in perceivable forms.
Section 5.4. Right of Set-off; Recoupment. Upon the occurrence of an Event of
Default, or the occurrence of an event which, with the giving of notice or a
lapse of time, or both, would become an Event of Default under this Note, or
upon demand by Bank for payment of this Note, Bank is authorized and empowered
to apply to the payment hereof, any and all money deposited in Bank in the name
of or to the credit of Borrower, without advance notice, and is authorized to
offset any obligation of Bank to Borrower to the payment hereof and is
authorized to exercise its rights of recoupment relative to Borrower.
Section 5.5. Waiver. Borrower waives presentment, demand, protest and notice of
dishonor, waives any rights which it may have to require Bank to proceed against
any other person or property, agrees that without notice to any person and
without affecting any person’s liability under this Note, Bank, at any time or
times, may grant extensions of the time for payment or other indulgences to any
person or permit the renewal, amendment or modification of this Note or any
other agreement executed and delivered by any person in connection with this
Note, or permit the substitution, exchange or release of any security for this
Note and may add or release any person primarily or secondarily liable, and
agrees that Bank may apply all moneys made available to it from any part of the
proceeds from the disposition of any security for this Note either to this Note
or to any other obligation of Borrower to Bank, as Bank may elect from time to
time. No act or inaction of Bank under this Note shall be deemed to constitute
or establish a “course of performance or dealing” that would require Bank to so
act or refrain from acting in any particular manner at a later time under
similar or dissimilar circumstances.
Section 5.6. Jury and Jurisdiction. This Note shall be deemed to have been
executed and delivered in the Commonwealth of Virginia regardless of where the
signatories may be located at the time of execution and shall be governed by and
construed in accordance with the substantive laws of the Commonwealth of
Virginia, excluding, however, the conflict of law and choice of law provisions
thereof. Borrower, to the extent permitted by law, waives any right to a trial
by jury in any action arising from or related to this Note.
Section 5.7. Successors and Assigns. This Note shall apply to and bind
Borrower’s and Bank’s successors and assigns. All references in this Note to
Bank shall include the holder hereof and this Note shall inure to the benefit of
any holder, its successors and assigns; and, Borrower waives and will not assert
against any transferee or assignee of this Note any claims, defenses, set-offs
or rights of recoupment which Borrower could assert against Bank, except
defenses which Borrower cannot waive. Borrower acknowledges that Customer
Numbers and Loan Numbers may be added to this Note after execution and delivery
of this Note by Borrower and if there is a section denoted “BANK USE ONLY”, the
information under such section may also be completed by Bank after execution and
delivery of this Note. In addition, in the event the date of this Note is
omitted, Borrower consents to Bank inserting the date.
Section 5.8. Master Note. This Note evidences a line of credit under the Loan
Agreement and Borrower shall be liable for only so much of the principal amount
as shall be equal to the total of the amounts advanced to or for Borrower by
Bank from time to time, less all payments made by or for Borrower and applied by
Bank to principal, and for interest on each such advance, fees, premiums,
charges and costs and expenses incurred or due hereunder, all as shown on Bank’s
books and records which shall be conclusive evidence of the amount owed by
Borrower under this Note, absent a clear and convincing showing of bad faith or
manifest error. If this is a MASTER NOTE, upon

4



--------------------------------------------------------------------------------



 



the occurrence of an Event of Default or the occurrence of an event which, with
the giving of notice or a lapse of time, or both, would become an Event of
Default under this Note, in addition to its other rights and remedies, Bank may
terminate or suspend Borrower’s right to receive any future or additional
advances under this Note and the other loan documents.
(Signatures Begin on the Next Page)



5



--------------------------------------------------------------------------------



 



The undersigned has executed this Note as of the day and year first above
stated.

                  PORTFOLIO RECOVERY ASSOCIATES, INC.       Witness:    
 
               
By :
  /s/ Steven D. Fredrickson
 
     Steven D. Fredrickson       /s/ Kevin P. Stevenson
 
Kevin P. Stevenson    
 
        President and Chief Executive Officer            

Signature Page to JPMorgan Chase Bank, N.A. Promissory Note

6